PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
1United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/225,851
Filing Date: 2 August 2016
Appellant(s): Microsoft Technology Licensing, LLC.



____________________________
Molly S Lawson (Reg. No. 58890)

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on March 21, 2022 appealing from the office action mailed October 18, 2021.

EXAMINER’S ANSWER


This is in response to the appeal brief filed on 03/21/2022.

(1) 	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 October, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) 	Response to Argument
(2.1)	 Examiner’s Response 
Appellants’ remarks B.  In the Final Action, the Examiner rejects the pending claims as follows:
claims 1-10 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Publication 2006/0259949 (“Schaefer”) in view of US Patent Publication 2017/0075907 (“Goswami”) and US Patent Publication 2005/0223047 (“Shah”).
claims 11-15 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Schaefer in view of Goswami, Shah, and US Patent Publication 2014/0259005 (“Jeffrey”).
claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Schaefer in view of Goswami, Shah, and US Patent 5,634,122 (“Loucks”). 

Independent Claims 1, 11 and 16

1.	The combination of Schaefer, Goswami, and Shah does not teach or suggest “after determining the path to the cloud file, deleting the bidirectional symbolic link”.

 (i).	Appellant argues “The Examiner, however, cites to paragraphs [0011], [0032], [0065], and [0089] of Goswami as disclosing, “after determining the path to the cloud file, deleting the bidirectional symbolic link, wherein deleting the bidirectional symbolic link does not affect the target file.” Final Action, p. 10. None of the cited paragraphs teach deleting a bidirectional symbolic link after determining, from metadata provided by the bidirectional symbolic link, the path to the cloud file, as recited in claim 1. Paragraph [0011] of Goswani recites, in its entirety, “[i]n accordance with one embodiment, an electronic file migration system is disclosed that creates and maintains interoperable remote symbolic links.” Goswami, ¶ [0011].  Paragraph [0011] of Goswami merely introduces symbolic links and does not disclose deleting the symbolic after determining the path to the cloud file from the symbolic link.  Paragraph [0032] of Goswami discloses “the electronic file migration system copies ‘qualifying’ (e.g. aged under a probationary period) files from a source file system to another storage system/cloud file system, and substitutes them with symbolic links to the target copies. The substitution step may be omitted or replaced with a delete in certain instances of the system usage (e.g. a data backup task).” Goswami, § [0032]. This portion of Goswami at most teaches either substituting the copied files with a symbolic link or deleting the copied files. Thus, the “delete” function disclosed in this section of Goswami is performed on the files that were copied and is not performed on a symbolic link. The deletion of the copied files is a distinct function in an electronic file migration system and is unrelated to the creation of a symbolic link or the deletion of such a link. In fact, at no point does Paragraph [0032] of Goswami teach that a symbolic link is deleted. Accordingly, Paragraph [0032] of Goswami fails to disclose “after determining the path to the cloud file, deleting the bidirectional symbolic link” as recited in claim 1.  Further, Paragraph [0065] of Goswami merely defines a symbolic link and does not teach or suggest deleting a bidirectional symbolic link after determining the path to the cloud file. In particular, Paragraph [0065] discloses that “a symbolic link can link to any file or directory on any computer.” Goswami, ¶ [0065]. The mere recitation of the functionality of a symbolic link (1) does not have anything to do with deleting the bidirectional symbolic link and (2) does not teach or suggest the claimed order of deleting the bidirectional symbolic link after determining the path to the cloud file. Thus, Paragraph [0065] of Goswami does not teach or suggest, “after determining the path to the cloud file, deleting the bidirectional symbolic link” as recited in claim 1.  Furthermore, the mere recitation of a “delete” function in Paragraph [0089] of Goswami cannot be equated to deleting a bidirectional symbolic link after determining the path to the cloud file, as asserted by the Examiner. Final Action, p. 10. Paragraph [0089] of Goswami merely states that, “[i]n the case of a ‘delete’ function, the symbolic link is deleted but the target file may not have been deleted correspondingly.” Goswami, § [0089]. However, Goswami recognizes that “the target file should also be deleted from the target file system” when the symbolic link is deleted for optimal efficiency. id. Accordingly, this portion of Goswami at most discloses (1) deleting a symbolic link but not deleting an associated target file or (2) deleting a symbolic link and the associated target file. Neither of these functions, however, teach or suggest the specific sequence of events recited in claim 1. Thus, Paragraph [0089] of Goswami does not teach or suggest, “after determining the path to the cloud file, deleting the bidirectional symbolic link” as recited in claim 1.’  Furthermore, the mere recitation of a ‘delete’ function by Goswami cannot be equated to deleting a bidirectional symbolic link after determining the path to the cloud file, as asserted by the Examiner”. (Recited from Pages 9, 10 and 11 of Appeal Brief).

As to point B.1.(i), Examiner respectfully disagrees with arguments on pages 9, 10 and 11 in regards to the independent claim 1.  Goswami (Paragraph [0011], Paragraph [0032], Paragraph [0065], Paragraph [0082] and Paragraph [0089]) teaches “after determining the path to the cloud file, deleting the bidirectional symbolic link, wherein deleting the bidirectional symbolic link does not affect the target file”.  Goswami teaches “after determining the path to the cloud file (a symbolic link is a file that links to another file or directory using its path), deleting the bidirectional symbolic link (certain client modifying operations impact the symbolic link (including deletion) without impacting its target and the symbolic links are interoperable remote symbolic links (bidirectional) ), wherein deleting the bidirectional symbolic link does not affect the target file (the symbolic link is deleted but the target file may not have been deleted correspondingly or affected)”.  The appellant seems to pick specific portions (cherry picking) of Goswami’s teachings to justify the arguments without considering all the referenced paragraphs of Goswami teachings.  The appellant admits in the argument(s) that Goswami teaches “deleting a symbolic link and the associated target file”. The appellant further argues “Goswami’s disclosure does not specify the specific sequence as indicated in the claim 1”.  The examiner disagrees especially in reference to the specific limitation being argued, “Goswami (Paragraph [0065] and Paragraph [0089]) clearly indicates determining the path to the cloud file and then deleting the symbolic link”.  Also Schaefar (Paragraph [0110], Paragraph [0152] and Paragraph [0486]) teaches “wherein the bidirectional symbolic link is at a location of the target file” and Schaefar (Paragraph [0110]) teaches “and wherein the bidirectional symbolic link is a file independent of the target file”.  Thus it will be obvious to one of ordinary skill in the art from the teachings of the combination of Schaefar, Goswami and Shah for “after determining the path to the cloud file, deleting the bidirectional symbolic link, wherein deleting the bidirectional symbolic link does not affect the target file”. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.  
The appellant’s arguments are incorrect and the claim 1 is not allowable.   

2.	The combination of Schaefer, Goswami, and Shah does not teach or suggest “after deleting the bidirectional symbolic link, copying content of the cloud file to the target file”.

(i).	Appellant argues “The Examiner, however, asserts Paragraphs [0011], [0032], [0089] and [0109] of Goswami disclose,’after deleting the bidirectional symbolic link, copying content of the cloud file to the target file’.   Applicant respectfully disagrees as none of the cited paragraphs disclose the specifically claimed sequence of copying content of the cloud to the target file after deleting the bidirectional symbolic link as recited in claim 1.  Paragraph [0032] of Goswami does not teach copying content of the cloud file after determining the path and after deleting the link as recited in claim 1 for at least two reasons. First, as noted above, Paragraph [0032] of Goswami explicitly teaches that files are copied from a source to another storage/cloud system and then the original, copied files are substituted with symbolic links, or the original, copied files are deleted. In other words, Goswami at most discloses (i) after copying a file to a cloud file, deleting the copied filed or (ii) after copying a file to a cloud file, replacing the file with a symbolic link. Neither of these functions are equivalent to, “after deleting the bidirectional symbolic link, copying content of the cloud file to the target file,” as recited in claim 1.    Moreover, as described above, the “delete function” disclosed in Paragraph [0089] of Goswani at most discloses deleting a migrated file that has been substituted with a symbolic link during migration when the symbolic link is subsequently deleted does not disclose copying content of a file after deleting a symbolic link as recited in claim 1. In other words, deleting a symbolic link and then deleting the target file as disclosed in Goswami is not the same as “after deleting the bidirectional symbolic link, copying content of the cloud file to the target file,” as recited in claim 1. Paragraph [0089] is silent on copying any content after a symbolic link is deleted, as recited in claim 1. Rather, at most, this portion of Goswami discloses deleting a target file after deleting the associated symbolic link to save space.   The Examiner’s citation to Paragraph [0109] does not cure the deficiencies of paragraphs [0011], [0032], and [0089] discussed above. Paragraph [0109] of Goswami discloses how symbolic links are handled when target files are relocated or copied. In particular, Paragraph [0109] of Goswami, discloses ways to address problems associated copying or relocating target files by (1) fixing a link when the location of a link does not match the target and (2), when a target file is being copied to a new location, only overwriting an existing target file at the new location when no links reference the existing target file.  Even if this portion of Goswami discloses “copying” or “relocating” target files, this portion of Goswami makes no mention whatsoever of deleting a link or, after deleting such a link, “copying content of the cloud file [associated with the now-deleted link] to the target file,” as recited in claim 1.  However, even if the symbolic link taught by Goswami is a bidirectional link, neither Schaefer nor Goswami teach the temporal aspect recited in claim 1. Namely, neither Schaefer nor Goswami teach deleting the bidirectional symbolic link after determining the path to the cloud file or copying content of the cloud file to the target file after deleting the bidirectional symbolic link. In other words, even if either of these references discloses a particular activity regarding a link or an associated file, the references fail to teach or suggest the specific sequence of functionality explicitly recited in claim 1”. (Recited from pages 11, 12 and 13 of Appeal Brief).

As to point B.2.(i), Examiner respectfully disagrees with arguments on pages 11, 12 and 13 in regards to the independent claim 1 .  The combination of Schaefar et al (US PGPUB 20060259949), Goswami et al (US PGPUB 20170075907) and Shah et al (US PGPUB 20050223047) teaches all the limitations of the independent claim 1.  Goswami (Paragraph [0011], Paragraph [0032], Paragraph [0082], Paragraph [0089] and Paragraph [0109]) teaches “after deleting the bidirectional symbolic link, copying content of the cloud file to the target file”.  Goswami teaches “after deleting the bidirectional symbolic link (certain client modifying operations impact the symbolic link (including deletion) and the symbolic links are interoperable remote symbolic links (bidirectional)) and copying content of the cloud file to the target file (copying the target file to the desired location)”. Thus, it will be obvious to one of ordinary skill in the art from the teachings of the combination of Schaefar, Goswami and Shah for “after deleting the bidirectional symbolic link, copying content of the cloud file to the target file.  The appellant’s argument of “neither Schaefer nor Goswami teach the temporal aspect recited in claim 1” is incorrect as appellant has admitted supra that Goswami (Paragraph [0089]) does teach deleting the symbolic link and target file which highlights the temporal aspect as recited in claim 1.  Also, the appellant further argues “even if either of these references discloses a particular activity regarding a link or an associated file, the references fail to teach or suggest the specific sequence of functionality explicitly recited in claim 1”.  The examiner disagrees especially in reference to the specific limitation being argued, Goswami (Paragraph [0032], Paragraph [0082], Paragraph [0089] and Paragraph [0109]) clearly indicates “after deleting the bidirectional symbolic link, copying content of the cloud file to the target file”.  As per “the specific sequence of functionality” in the appellant’s arguments, it does not indicate any novelty of the invention and is mere usage of the prior-known technology.  As per MPEP 706 “the patent application should be reviewed and analyzed in conjunction with the state of the prior art to determine whether the claims define a useful, novel, nonobvious, and enabled invention that has been clearly described in the specification”.  Thus it will be obvious to one of ordinary skill in the art from the teachings of the combination of Schaefar, Goswami and Shah for “after deleting the bidirectional symbolic link, copying content of the cloud file to the target file”.  

3.	The combination of Schaefer, Goswami, Shah and Jeffrey does not teach or suggest the subject matter of independent claim 11.

 (i).	Appellant argues, “Claim 11 recites similar subject matter as claim 1 and claim 16, therefore, is allowable for at least same reasons as claims 1 and 16 set forth above. Jeffery was merely relied on as disclosing “transmit a request to a hydration daemon,” as recited in claim 11. Thus, Jeffrey was relied on to cure and does not cure the deficiencies of Schaefer, Goswami, and Shah noted above. Therefore, claim 11 and the claims that depend from claim 11 are also allowable for at least the same reasons as claim 1”. (Recited from page 13 of Appeal Brief).

As to point B.3.(i),  Examiner respectfully disagrees with arguments on page 13 in regards to the independent claim 11.  For the reasons specified supra for the point B.1.(i) and B.2.(i), regarding independent claim 1, the independent claim 11 is not allowable.

4.	The combination of Schaefer, Goswami, and Shah does not teach or suggest the subject matter of independent claim 16.

 (i).	Appellant argues, “Claim 16 is directed to a physical computer-readable memory device with instructions stored thereon to delete a bidirectional symbolic link after determining the path to the cloud file, and to copy content of the cloud file to the target file after deleting the bidirectional symbolic link. Claim 16 recites similar subject matter as claim 1. Therefore, claim 16 is allowable for at least the same reasons as claim 1. Therefore, claim 16 is patentable over the combination of Schaefer, Goswami, and Shah”. (Recited from page 14 of Appeal Brief).

As to point B.4.(i), Examiner respectfully disagrees with arguments on page 14 in regards to the independent claim 16.  For the reasons specified supra for the point B.1.(i) and B.2.(i), regarding independent claim 1, the independent claim 16 is not allowable.  

For the above reasons, it is believed that the rejections should be sustained.
(Note:  1.	The Examiner has made an earnest effort to properly address each and every Appellant’s argument of this appeal brief.  In any event or reason if more explanation is needed, the Examiner will gladly provide as necessary).
	2.	The Examiner has not considered the IDS filed by applicant (dated 02/22/2022 and 05/13/2022) filed after filing Notice of Appeal and the prosecution of the application was closed (dated 10/18/2021).  Once the prosecution of the application is opened, the IDS will be considered.

Respectfully Submitted,
/KAMAL K DEWAN/
Examiner, Art Unit 2163
Conferees:


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163            


/CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                             




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.